DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8, second to the last line should recite “inner side in [[the]] a radial direction”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the blade" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 4, there exits an inconsistency between the language of claim 1 and that of the claim 4 dependent thereon, thus making the scope of the claim unclear. In the preamble of claim 1,  applicant recites “A kit” with the laryngoscope being only functionally recited, i.e. “to assist in inserting ….. using an indirect glottis viewing type laryngoscope.” Claim 1 only mentions the guide tube and guide wire as part of the kit. However, in claim 4, applicant positively recites the larygoscope as part of the invention, i.e. “holding the guide tube in a state in which a distal end of the guide tube is disposed on a distal end side of the blade of the laryngoscope.” As such, it is unclear whether applicant intends to claim the laryngoscope as part of the kit or not. Applicant is hereby required to indicate to which what the claims are intended to be directed towards, and amend the claim such that the language thereof is consistent with this intent. Claims 5-6, 8, 10 (dependent off claim 4) makes it appear the that the laryngoscope is part of the kit. For examination purposes the examiner will treat the laryngoscope as part of the kit. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234 in view of Tenger US 2009/0318769 and Jiang US 2011/0270038.
Regarding Claim 1, Fisher discloses a tracheal tube insertion aid system (Fig 2) configured to assist in inserting a tracheal tube from an oral cavity of a patient into an endotracheal space through a glottis using an indirect glottis viewing type laryngoscope, the tracheal tube insertion aid kit comprising: 
a guide tube (#28) formed to be insertable into the endotracheal space from the oral cavity through the glottis (Fig 7, preamble of claim 1, able to go through the glottis); and at least a portion on a distal end side (#39) of the guide tube has flexibility (Col 4 lines 1-15, distal end flexes outward to accommodate an tracheal tube #24).
Regarding Claim 2, Fisher discloses the portion on the distal end side of the guide tube is formed in a tapered shape (as seen in Fig 3). 
Regarding Claim 3, Fisher discloses a corner of the portion on the distal end side of the guide tube is formed to be rounded (see Fig below). 

    PNG
    media_image1.png
    737
    459
    media_image1.png
    Greyscale

Fisher does not disclose a guide wire formed to be insertable through the inside of the guide tube and insertable into the endotracheal space from the oral cavity through the glottis. Fisher does not explicitly disclose the system is in the form of a kit.
Jiang discloses a similar device with an endotracheal tube (#10) and a guide wire (#9) formed to be insertable through the inside of the guide tube and insertable into the endotracheal space from the oral cavity through the glottis (paragraph 37), the guide wire aiding to guide an endotracheal tube (#10) in place (paragraph 37).
Tenger discloses a kit having a laryngoscope, tubes and other accessories (paragraph 28) so that all the components needed are together in a kit and can also be provided in different sized components for a particular patient (ie child or adult) (paragraph 28).

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Fisher as modified to have the system be in the form of a kit in view of Tenger so that all the components needed for a particular procedure are together in the kit and the kit can include different sized components depending on the patient. 

Regarding Claim 4, Fisher as modified discloses the claimed invention as discussed above where a laryngoscope is used but not shown (Col 3 lines 35-40 in Fisher)  but does not disclose a holding part detachably holding the guide tube in a state in which a distal end of the guide tube is disposed on a distal end side of the blade of the laryngoscope is provided at a portion that is observable with the laryngoscope. 
Jian further discloses a laryngoscope (#1) with a holding part (see Fig below, see also Fig 4, where the holding part includes distal portion of #109) detachably holding a tube (paragraph 30, able to hold a tube therein) in a state in which a distal end of the tube is disposed on a distal end side of the blade of the laryngoscope  (as seen in Fig 4, #109 can help hold a tube at a distal end side of the laryngoscope) is provided at a portion that is observable with the laryngoscope (Fig below, Fig  4 as well as Fig 1 the holding part #109 is at a distal portion of the laryngoscope that is observable from a 

    PNG
    media_image2.png
    568
    638
    media_image2.png
    Greyscale

Regarding Claim 5, Jian also discloses wherein the holding part is integrally formed on the blade (Fig 4). 
It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Fisher as modified to use the laryngoscope with the holding part of Jian above because this is a known type of laryngoscope in the art and also provides one with a monitor to view inside the patient. 

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234, Tenger US 2009/0318769 and Jiang US 2011/0270038, as applied to Claim 4 above, and in further view of Bauman US 4,557,256.
Regarding Claim 6, Fisher as modified discloses  an introducing member (see Figs below, Fig 1, in Jiang where the introducing member is a lateral wall extending along the laryngoscope blade) disposed to extend along the blade of the laryngoscope 

    PNG
    media_image3.png
    648
    843
    media_image3.png
    Greyscale


Fisher as modified does not disclose wherein the introduction member is deformable and able to be held in a predetermined shape.
Bauman discloses a laryngoscope with an introducing member (#32) also in the form of a lateral wall (Fig 3, 5), wherein the introduction member is deformable (Col 4 lines 33-45) and able to be held in a predetermined shape (as seen in Fig 2-4), the deformability of the introducing member allows the blade (#12) to be yieldable so that  no significant damage to the patients teeth (#14) during use (Col 4 lines 33-45).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the introduction member of Fisher as modified (in view of Jiang) to have the introducing member be deformable so that the blade is yieldable and prevents significant damage to the patient’s teeth during use. 

Claim 8, Fisher as modified discloses  the blade includes an insertion part (the curved blade portion of the laryngoscope, see Fig 3 of Jiang below) formed to be curved in an arc shape and configured to be inserted into an intraoral space of the patient (see Fig below, abstract of Jiang, insert into the mouth), wherein a cross-sectional shape perpendicular to a direction in which the introducing member extends is formed in a U shape (as seen in Fig below) having an opening on an inner side (see Fig below where on an inner lateral side, there is an opening) in the radial direction of the insertion part formed in an arc shape (see Fig below, the opening is an elongated slot in the form of an arc corresponding at least to the U shape of the insertion part). 


    PNG
    media_image4.png
    558
    976
    media_image4.png
    Greyscale

Regarding Claim 9, Fisher as modified an engaging part  engageable with the blade (camera #104 in Jiang is considered a separate component or part that engages the blade, where during assembly, the camera is placed into and engaged with the blade and . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234, Tenger US 2009/0318769 Jiang US 2011/0270038, and Bauman US 4,557,256, as applied to Claim 6 above, and in further view of Geist US 2007/0093693. 
	Regarding Claim 7, Fisher as modified discloses a grip part (see Fig 3 of Jiang below where the grip part can be gripped by a user) of the blade is provided at a second end portion of the introducing member (see Fig below). 

    PNG
    media_image5.png
    446
    563
    media_image5.png
    Greyscale

Fisher as modified does not disclose a grab part formed in a deformable plate shape and configured to be gripped by a user together with the grip part.

	It would have been obvious to one having ordinary skill in the art at a time before the invention was made to modify Fisher as modified (in view of Jiang) to have a deformable grab part in view of Geist above because this provides the laryngoscope with a soft ergonomic handle that reduces hand fatigue.

Claim 1-4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher US 4,211,234 in view of Tenger US 2009/0318769 and Jiang US 2011/0270038.
Regarding Claim 1, Fisher discloses a tracheal tube insertion aid system (Fig 2) configured to assist in inserting a tracheal tube from an oral cavity of a patient into an endotracheal space through a glottis using an indirect glottis viewing type laryngoscope, the tracheal tube insertion aid kit comprising: 
a guide tube (#28) formed to be insertable into the endotracheal space from the oral cavity through the glottis (Fig 7, preamble of claim 1, able to go through the glottis); 
Regarding Claim 2, Fisher discloses the portion on the distal end side of the guide tube is formed in a tapered shape (as seen in Fig 3). 
Regarding Claim 3, Fisher discloses a corner of the portion on the distal end side of the guide tube is formed to be rounded (see Fig below). 

    PNG
    media_image1.png
    737
    459
    media_image1.png
    Greyscale

Fisher does not disclose a guide wire formed to be insertable through the inside of the guide tube and insertable into the endotracheal space from the oral cavity through the glottis. Fisher does not explicitly disclose the system is in the form of a kit.
Jiang discloses a similar device with an endotracheal tube (#10) and a  guide wire (#9) formed to be insertable through the inside of the guide tube and insertable into 
Tenger discloses a kit having a laryngoscope, tubes and other accessories (paragraph 28) so that all the components needed are together in a kit and can also be provided in different sized components for a particular patient (ie child or adult) (paragraph 28).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Fisher to include the guide wire in view of Jiang because the guide wire can help guide the endotracheal tube in place. It is noted that with the modification that since the guide wire extends through the endotracheal tube it would also be able to be insertable through the guide tube.
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Fisher as modified to have the system be in the form of a kit in view of Tenger so that all the components needed for a particular procedure are together in the kit and the kit can include different sized components depending on the patient. 

Regarding Claim 4, Fisher as modified discloses the claimed invention as discussed above where a laryngoscope is used but not shown (Col 3 lines 35-40 in Fisher)  but does not disclose a holding part detachably holding the guide tube in a state in which a distal end of the guide tube is disposed on a distal end side of the blade of the laryngoscope is provided at a portion that is observable with the laryngoscope. 
Jian further discloses a laryngoscope (Fig 1) with a holding part (#1) detachably holding a tube (holding part #1 includes #109, paragraph 30, able to hold a tube therein) in a state in which a distal end 

    PNG
    media_image6.png
    623
    837
    media_image6.png
    Greyscale


Regarding Claim 10, Fisher as modified also discloses the holding part is formed in a tubular shape (Fig 2, paragraph 34, holding part is hollow/tubular to allow circuity for the camera #104 to the screen #4)(alternatively, there is a tubular portion #109)(it is noted 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other systems having endotracheal tubes and/or laryngoscopes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773